DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claim(s) 1-9 in the reply filed on 7/21/21 is acknowledged.
Claim(s) 10-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Drawings
Figure(s) 1-3 are objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the case of Fig. 1 element 42, Fig. 2 elements 14, 16-20 and 26-30, and Fig. 3 elements 16-32, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of those blocks. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because legal phraseology “comprises” is used.  Correction is required.  See MPEP § 608.01(b).
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Wearable display for Equipment Monitoring System.

Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, is invoked.


3.	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
4.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitoring device configured, input interface module … configured, output interface module … configured, and input interface sensor … configured in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
7.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coleman et al. (US 2016/0314623 A1).

Regarding claim 1, Coleman discloses an equipment monitoring device (see 16a in fig. 20) configured to be worn by a user (e.g. see fig. 2) and comprising: an input interface module (see 16a in fig. 20) comprising an input sensor (e.g. see “projector 16a receives tool or project information” in ¶ [0098]), the input interface module configured to, receive operational data (e.g. see ¶ [0062]) from at least one of a piece of equipment and a sensor (e.g. see figs. 9-12), the sensor is configured to sense and transmit data to the input interface module pertaining to an environmental parameter proximate a piece of equipment (see inputs to 16 in fig. 1), analyze the received data (e.g. see ¶ [0064]), and transmit analyzed data information (e.g. see 44 in figs. 9-12); and an output interface module comprising a display (see 16 in fig. 1), the output interface module being in communication with the input interface module (see bidirectional arrow of communication of 16 in fig. 1) and configured to, receive the transmitted analyzed data information from the input interface module (see 18, 24, 10 and 14 towards 16 in fig. 1), and output the analyzed data information to the display (e.g. see 44 in figs. 9-12), wherein the analyzed data information is responsive to the received data (e.g. see 44 in figs. 9-12), wherein the input interface sensor is configured to automatically capture visual images of the piece of equipment in a line of sight of the user (e.g. see figs. 13-14). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Sendai et al. (US 2016/0034251 A1).

Regarding claim 2, although Coleman discloses the input interface module, it is noted that Coleman does not provide the particular wherein the input interface module comprises a processor and a storage component. 	
However, Sendai discloses a display device wherein the input interface module comprises a processor (see 140 in fig. 2) and a storage component (see 120 in fig. 2). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sendai teachings of display device components into Coleman display device for the benefit of realizing components needed for proper operation of the display device.

Regarding claim 3, Coleman further discloses comprising an eyewear device configured to communicate with the output interface module (e.g., see fig. 2; e.g. see 16 and 14 in fig. 1). 

Regarding claim 4, Coleman further discloses wherein analyzed data is configured to be displayed using the eyewear device (e.g. see 44 in figs. 9-12). 

Regarding claim 5, Coleman further discloses wherein the output interface module is configured to overlay the analyzed data on the visual images captured by the input interface module (e.g. see 44 in figs. 9-12). 

Regarding claim 6, Coleman further discloses wherein at least one of the input interface module and the output interface module is configured for bidirectional wireless communication with a remote processing module (see bidirectional communication arrows of 16 in fig. 1). 

Regarding claim 7, the references further discloses comprising a GPS receiver (see Sendai 115 in fig. 2), wherein receipt and output of data is controlled according to a GPS position of the mobile equipment monitoring device (e.g. see Coleman ¶ [0014] for location from Sendai GPS). 

Regarding claim 8, Coleman further discloses wherein the input interface module is configured to output analyzed data information based on the line of sight of the user (e.g. see figs. 13-16). 

Regarding claim 9, Coleman further discloses wherein the output interface module is configured to output analyzed data information to the user by one or more of a visual display, audio signals, and haptic signal (e.g. see 44 in figs. 9-12). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Shirazipour et al. (US 2021/0192413 A1), discloses augmented reality for remote assistance.
2.	Figgers (US 2018/0098592), discloses wearable head mounted display.
3.	Kreter et al. (US 2019/0257666 A1), discloses augmented reality visualization for information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485